Title: To James Madison from Horatio Gates Spafford, 7 January 1811
From: Spafford, Horatio Gates
To: Madison, James


Hond. & Esteemed Friend—
Albany, N. Y., 1 Mo. 7. 1811.
I ought, perhaps, to apologize, for troubling thee with a subject of so little direct concern to thyself, as that I am now about to propose, for thy consideration.
The details, which the 3rd Census will afford, aught to be embodied, in a Volume of convenient size, & published for general use; & unless some other person shall have effected this previous to next 6 Mo., (June,) I contemplate proposing to do it. At about that time, I can repair to Washington for that purpose; & if the public officers encourage my doing so, I shall certainly do it, unless it be likely to interfere with the intentions of some other person.
Had I not thoughts of removing to Washington, I should certainly not contemplate a journey thither, solely on account of gaining access to the public records & papers collected by the late Census. But I have in contemplation to fix my residence there, after I shall have published the Gazetteer of this State; & to prosecute my plan of authentick Gazetteers of the several States, & of the United States.
If thou canst find time to favor me with thy advice on these subjects, thou wilt confer a great favor. And I should be gratified if my friend Dr. S. L. Mitchill, were also consulted; & to whom I refer thee for any information relative to myself, on which to ground thy advice. With sentiments of gratitude & esteem, thy friend,
H. G. Spafford.
Of whom am I to get permission, to send a small packet to some Correspondents in France & England, in the next Vessel that sails under the protection of Government? Or can I get such permission?
H. G. Spafford.
